Citation Nr: 0033266	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-13 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling, prior 
to February 1996.

Entitlement to an increased evaluation for PTSD, rated as 
50 percent disabling, effective as of February 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that denied service 
connection for bilateral hearing loss, tinnitus, and right 
and left knee disorders; and denied an increased evaluation 
for PTSD (rated 30 percent).  In November 1997, the Board 
denied service connection for bilateral hearing loss, 
tinnitus, and the knee disorders.  At that time, the Board 
also remanded the issue of entitlement to an increased 
evaluation for PTSD to the RO for additional development.

A March 1998 RO rating decision increased the evaluation for 
PTSD from 30 to 50 percent, effective from February 1996.  
The veteran continues to disagree with the evaluation 
assigned for this disorder.  Hence, the Board has classified 
the issues for appellate consideration as shown on the first 
page of this decision.



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by anxiety, 
irritability with anger, withdrawal, impaired judgment, 
depression, nightmares and recollections of experiences in 
service that produce considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity.

2.  PTSD symptoms, such as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships that produce severe social 
or industrial impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood are not 
found.

3.  The veteran's current PTSD symptoms were present prior to 
February 1996.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for PTSD, evaluated as 30 percent disabling, effective prior 
to February 1996, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Code 9411, effective prior to 
November 7, 1996.

2.  The criteria for an increased evaluation for PTSD, 
evaluated as 50 percent disabling, effective as of February 
1996, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In March 1994, the veteran submitted a claim for an increased 
rating for PTSD.  The disorder had been evaluated as 30 
percent disabling since August 1990. 

VA medical reports show that the veteran was treated and 
evaluated for psychiatric problems from the mid-1990's to 
2000.  The more salient medical reports with regard to the 
claim being considered in this appeal are discussed in the 
following paragraphs.

A VA outpatient treatment report shows that the veteran was 
seen in the mental health clinic.  He was depressed an using 
medication to control his psychiatric problems.

The veteran testified at a hearing before an RO hearing 
officer in 1995.  His testimony was to the effect that his 
PTSD was more severe than currently rated.

The veteran underwent a VA psychiatric examination in 
September 1995.  He reported recollections and nightmares of 
experiences in service.  It was noted that he had been in the 
same job for 5 years prior to retirement at the age of 66 
years.  He was oriented to time, person, and place.  His 
grooming was fair to good, but he was not perfectly shaven 
and his hair was somewhat messy.  He denied hallucinations.  
There was no evidence of delusions.  Insight and judgment 
were good.  The Axis I diagnosis was PTSD.  It was noted that 
he had significant personal distress from his symptoms, and 
that he had had a relatively good, stable vocational career.  
The examiner considered the veteran to be mildly to 
moderately disabled from his psychiatric symptoms. 

A VA medical report shows that the veteran was evaluated in 
the mental health clinic in October 1995 by a psychologist.  
The veteran was irritable and easily provoked.  He reported 
recollections and nightmares of events in service.  He was 
oriented in 3 spheres.  His mood was somber.  His affect was 
irritable.  The assessment was anxiety neurosis.  The 
examiner concluded that the veteran was unemployable and 
totally disabled due to his psychiatric symptoms.  This 
examiner also saw the veteran in July 1995 and reached the 
same conclusion at that time.

The veteran underwent a VA psychiatric examination in 
February 1998.  He reported that he had good days and bad 
days.  On good days he socialized with neighbors, might work 
in the garden, and got a reasonable night's sleep.  On bad 
days there were periods of anxiety and depression.  The 
veteran reported occasional suicidal thoughts but no suicidal 
attempts.  The veteran reported that on bad days his 
concentration was poor and that for this reason he did not 
drive a car.  He did report walking, having some friends, 
having a good relationship with his children, and getting 
along well with his wife.  Clinical findings reveal that he 
was pleasant and cooperative.  He appeared anxious.  He 
denied hallucinations.  There was no evidence of delusions.  
He was able to remember 3 objects over 5 minutes.  The Axis I 
diagnosis was PTSD.  The GAF was 55 with symptoms somewhere 
between the moderate and serious range.  It was noted that he 
had some friends and some good relationships with his 
relatives.  The examiner noted that the veteran was 
occasionally anxious and depressed, and that he would go to 
his room at those times.  The examiner described the 
psychiatric disability as moderate to severe.

A VA medical report shows that the veteran was evaluated in 
July 1999 by the same psychologist who saw him in October 
1995.  PTSD symptoms were noted to include anxiety around any 
loud noise or crowd, including his own grandchildren; 
irritability and anger at people, including VA personnel that 
did not understand his experiences; withdrawal; and reduced 
judgment.  The examiner noted that the veteran was severely 
disabled and unemployable due to his PTSD symptoms.  The GAF 
was 44.  

The record shows that the psychologist who conducted the 
evaluation in July 1999 treats the veteran for his 
psychiatric problems and that he has conducted various 
psychiatric evaluations of the veteran from 1995 to 2000.  
This examiner reaches the conclusion that the veteran is 
unemployable and totally disabled due to PTSD symptoms in all 
the reports of these evaluations.  Other psychologists who 
have seen the veteran during this period do not reach this 
conclusion.

The veteran underwent a VA psychiatric examination in July 
1999.  This examination was conducted by the examiner who did 
the February 1998 psychiatric examination.  The veteran was 
oriented to time, purpose, and place.  He denied suicidal 
ideation.  His mood was reported as pretty good most of the 
time.  He reported occasional irritability.  He denied 
hallucinations and there was no evidence of delusions.  He 
reported occasional hypervigilance, anxiety, and depression.  
The Axis I diagnosis was PTSD.  The current GAF was 55.  The 
examiner noted the GAF of 44 given to the veteran's PTSD 
symptoms by the psychologist, but could not justify the 
score.  It was noted that the veteran had no psychotic 
symptoms, no suicidal ideation, and that his mood while 
variable was not depressed most of the time.  It was noted 
that the veteran had insomnia, intrusive thoughts, and 
periods of anxiety and depression.  The examiner noted that 
the veteran had some diminished social interactions but that 
he also had relationships that were meaningful.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for PTSD.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.


The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions, and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

A review of the record shows that the veteran submitted a 
claim for a higher rating for PTSD in March 1994.  A VA 
medical report of his outpatient treatment in March 1994 
shows that he was depressed and VA reports of his psychiatric 
evaluations by a psychologist in 1995 show symptoms of 
irritability with anger, and recollections and nightmares of 
events in service that the examiner concluded rendered the 
veteran unemployable and totally disabled.  While the overall 
evidence does not indicate the presence of psychiatric 
symptoms that warrant a rating higher than 50 percent for the 
PTSD, it does support the assignment of a 50 percent rating 
for this disorder, effective prior to February 1996, under 
the criteria of diagnostic code 9411, effective prior to 
November 7, 1996.

While the psychologist who saw the veteran on various 
occasions from 1995 to 2000 concluded that the veteran's PTSD 
symptoms produced unemployability and total impairment, and 
assigned a GAF (global assessment of functioning) of 44, this 
conclusion is not supported by the other medical evidence of 
record.  The examiner who conducted the VA psychiatric 
examination in July 1999, noted the GAF of 44 assigned by the 
psychologist, and reported that the psychiatric symptoms did 
not justify this score, and assigned a GAF of 55.  This 
examiner also conducted the VA psychiatric examination in 
February 1998 and assigned a GAF of 55 at that time.  This 
score is more consistent with the overall psychiatric 
symptoms demonstrated by the record.  The record shows that 
the veteran was seen by other examiners in the late 1990's 
and 2000, and that these examiners did not conclude that the 
veteran was unemployable or totally disabled due to PTSD 
symptoms.

A GAF of 55 is indicative of moderate difficulty in social, 
occupational or school functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV) that is to be used in the 
evaluation of the veteran's PTSD.  The Court defines GAF and 
cites to the DSM-IV in Richard v. Brown, 9 Vet. App. 93, 97 
(1997).  38 C.F.R. § 4.125, effective prior to or as of 
November 7, 1996.

A review of the overall evidence of record, including the 
veteran's statements and testimony to the effect that his 
PTSD is more severe than rated, shows that the PTSD is 
manifested primarily by anxiety, irritability with anger, 
withdrawal, impaired judgment, depression, nightmares and 
recollections of experiences in service, that produce 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity.  This evidence indicates that the current 
50 percent rating under diagnostic code 9411, effective prior 
to or as of November 7, 1996, best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.

The Board does not find that the evidence shows PTSD 
symptoms, such as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships that produce severe social or industrial 
impairment or occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood to support the 
assignment of a rating higher than 50 percent under 
diagnostic code 9411, effective prior to or as of November 7, 
1996.

The preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD, and the claim for 
such a rating is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

An increased evaluation of 50 percent for PTSD, rated as 
30 percent disabling prior to February 1996, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

An increased evaluation for PTSD, evaluated as 50 percent 
disabling, effective from February 1996, is denied.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

